Title: To John Adams from Anonymous, 17 May 1799
From: Anonymous
To: Adams, John



Sir
Baltimore May 17 1799

I am desired to inform you that thier at present Laws which give you too great power and cause great discontents amongst the citizens of the United states, There is several thousand of the citzens who are ditirmened to have those Laws repealed or undergo the perils of a civil war; to conquer or die;  we have frequent corespondance with those patriots in Northampton whom we are to join as soon as our affairs are properly settled—As to citizen Fries and all that ever were mad prisoners he has not been true alltogether to our party in being taken alive our friends here consist of about 300 able good and Experienced soldiers who are now in the 5th. and 27th. Regiments of Maryland malitia; We have at present in the state of Virginia 50 six pound cannonades, boring; and all together we have an able army;
We are and ever will be the friends of W. G Our / General, George Washington the friend of our contry.
